ORIGINAL                                               06/07/2022

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 22-0172

                                          DA 22-0172

                                                                           FILLO
MONTANA DEMOCRATIC PARTY and MITCH
BOHN, WESTERN NATIVE VOICE, et al.,                                         JUN 0 7 2022
MONTANA YOUTH ACTION, et al.,                                             Bowen Greenwood
                                                                        Clerk of Supreme Court
                                                                           state of Rilnntana

             Plaintiffs and Appellees,
                                                                     ORDER
      v.

CHRISTI JACOBSEN, in her official capacity as
Montana Secretary of State,

             Defendant and Appellant.


       Tracy A. Olson of Phoenix, Arizona, has petitioned for perrnission to appear pro hac vice
before this Court in the above-entitled cause.
       Having reviewed the application and having determined that, as required by our Rules
for Admission to the Bar of Montana, Petitioner Olson is currently in good standing with
another state jurisdiction in which Olson is admitted to the practice of law, Montana counsel
listed in the application is in good standing with the State Bar of Montana, and this is the first
appearance of Petitioner and the fourteenth appearance of Petitioner's firm under the pro hac
vice rules, with good cause showing under Rule VI(C),
       IT IS HEREBY ORDERED that the application of Tracy A. Olson to appear pro hac
vice in the above-entitled cause is GRANTED.
       The Clerk is directed to provide copies of this order to Tracy A. Olson, to all counsel of
record in this appeal, and to the State Bar of Montana.
       DATED this            ay ofJune, 2022.

                                                   For the Court,




                                                                 Chief Justice